Citation Nr: 1641864	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for alcohol dependence as secondary to the service-connected posttraumatic stress disorder (PTSD) with secondary generalized anxiety disorder. 

2.  Entitlement to a higher initial disability rating for the service-connected PTSD with secondary generalized anxiety disorder in excess of 30 percent from April 2, 2004.  


REPRESENTATION

The Veteran is represented by:  Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active duty service from February 1988 to April 1988, June 1989 to August 1989, and from March 1990 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Lincoln, Nebraska, which implemented the Board's August 2008 decision to grant service connection for PTSD and assigned a 30 percent initial rating effective April 23, 2007.  The Veteran appealed the initial rating assigned, as well as the effective date of the award. 

In a November 2010 decision, the Board granted an earlier effective date of 
April 2, 2004 for the service-connected PTSD, and remanded the issue of assignment of an initial rating for PTSD to the RO, in the first instance, from April 2, 2004 to April 23, 2007.  Subsequently, in a May 2011 rating decision, the RO granted a 10 percent disability rating for PTSD with secondary generalized anxiety disorder for the period from April 2, 2004 to April 23, 2007, and a 30 percent disability rating from April 23, 2007.

In a February 2012 decision, the Board found that the symptoms and social and occupational impairment met the criteria for a 30 percent rating for PTSD for the entire rating period from April 2, 2004, and denied an initial rating in excess of 
30 percent for PTSD with secondary generalized anxiety disorder for the entire rating period.  By making a finding that the 30 percent rating criteria were met from April 2, 2004, the February 2012 Board decision effectively granted an initial rating of 30 percent for the period from April 2, 2004 to April 23, 2007.  

The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court set aside the February 2012 Board decision to the extent that it denied an initial rating in excess of 30 percent, and remanded the matter to the Board for further consideration consistent with the memorandum decision.  The Court held that the record reasonably raised a claim of service connection for alcohol dependency secondary to, or as a symptom of, the service-connected PTSD, and that the Board would have to consider whether the raised claim for alcohol dependence as secondary to, or a symptom of, PTSD affected the Veteran's current PTSD rating.  

A July 2014 supplemental statement of the case (SSOC), issued by the RO, identified the issue on appeal as entitlement to service connection for alcohol dependence as secondary to the service-connected PTSD.  While still addressing the related question of secondary service connection for alcohol dependence, a subsequent November 2014 SSOC restyled the issue as an initial disability rating in excess of 30 percent for PTSD with generalized anxiety disorder.  Consequently, SSOCs have been issued addressing both the issue of higher initial rating than 30 percent for service-connected PTSD and the related rating question of secondary service connection for alcohol dependence, which, if granted, would result in the alcohol dependence being rating together with the PTSD with generalized anxiety disorder.

This case was previously before the Board in November 2015, where the Board remanded the case for additional development, to include obtaining a new VA mental health examination and a VA addendum medical opinion (as to question of whether alcohol dependence is part of the PTSD disability).  A February 2016 VA examination report with a corresponding VA addendum medical opinion has been associated with the record.  As such, an additional remand to comply with the November 2015 remand directives is not required.  Stegall v. West, 11 Vet. App 268 (1998).  


FINDINGS OF FACT

1.  Alcohol dependence is not caused or chronically worsened in severity by the service-connected PTSD with generalized anxiety disorder.    

2.  For the initial rating period on appeal from April, 2, 2004 to May 1, 2007, the severity, frequency, and duration of the symptoms of the service-connected PTSD with generalized anxiety disorder have more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and chronic sleep impairment.   

3.  For the initial rating period on appeal from April, 2, 2004 to May 1, 2007, the service-connected PTSD with generalized anxiety disorder was not characterized by occupational and social impairment with reduced reliability and productivity. 

4.  For the initial rating period on appeal from May 1, 2007, the severity, frequency, and duration of the symptoms of the service-connected PTSD with generalized anxiety disorder have more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, anger, irritability, and emotional outbursts.  

5.  For the initial rating period on appeal from May 1, 2007, the service-connected PTSD with generalized anxiety disorder was not characterized by occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for alcohol dependence as secondary to the service-connected PTSD with generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  

2.  For the initial rating period on appeal from April, 2, 2004 to May 1, 2007, the criteria for a disability rating in excess of 30 percent for PTSD with secondary generalized anxiety have not been met or more nearly approximated.  38 C.F.R. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from May 1, 2007, the criteria for a disability rating of 50 percent, but no higher, for the service-connected PTSD with generalized anxiety disorder have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the initial rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,
 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

As to the secondary service connection issue on appeal, all of the relevant evidence and provisions were discussed in the July 2014 and March 2016 SSOC.  Moreover, the Veteran has demonstrated actual knowledge of the secondary service connection status, including the July 2012 Appellant's Brief submitted to the Court, which specifically advanced service connection for alcohol dependence as secondary to the service-connected PTSD, also curing any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2008, May 2009, August 2011, July 2014, and February 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions, including as to occupational and social impairment.  Additionally, while the Veteran, through the representative, has previously advanced that the Board did not fulfill its duty to assist in obtaining various private treatment records, the October 2013 Memorandum Decision reflects the Court held that the private treatment records have in fact been associated with the record.  See October 2013 Memorandum Decision.  For these reasons, the Board finds that VA's duty to assist has also been met in this case. 

Secondary Service Connection for Alcohol Dependence

The evidence of record raised the question of secondary service connection for alcohol dependence.  Service connection for alcohol dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105 (a) (West 2014); 38 C.F.R. § 3.301 (2015).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App, 439, 
448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  
Initially, the Board first finds that the Veteran has a current disability of alcohol dependence as the July 2014 VA examination report indicates a current diagnosis of alcohol dependence.  

After a review of all the evidence, the Board finds that the preponderance of the evidence demonstrates that the alcohol dependence is not caused by or aggravated (chronically worsened in severity) by the service-connected PTSD with generalized anxiety disorder.  The evidence weighing against a finding that the alcohol dependence disability is proximately due to, or aggravated by, the service-connected PTSD, are the July 2014 and February 2016 VA medical opinions.  Taken together, July 2014 and February 2016 VA examination reports reflect the Veteran conveyed the current use of alcohol "depends on the day and the week" where the Veteran could go "two or three weeks without drinking."  The VA examiners opined that, after a thorough review of the medical records and relevant medical literature, it was less likely as not that alcohol dependence was secondary to or aggravated by service-connected PTSD.  The VA examiners explained the disabilities were not related because, while the current medical literature indicates that alcohol dependence and PTSD have a "connection," a connection does not establish causation and/or a "cause and effect relationship."  Further, the February 2016 VA examiner also reasoned that, while PTSD and alcohol use disorder can 
co-exist, co-existence does not establish aggravation.  The VA examiners have medical expertise, had adequate information on which to base the medical opinion, to include relevant medical literature, and provided an adequate rational for the conclusion based on medical principles.  As such, the Board affords the July 2014 and February 2016 VA examiners' medical opinions great probative value. 

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

The Veteran has asserted that the service-connected PTSD with generalized anxiety caused or aggravated alcohol dependence, and the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson 581 F.3d at 1316.  In this case, however, the causes of the alcohol dependence disability involve complex etiological questions because they pertain to the origin and progression of the alcohol dependence.  The Veteran is competent to relate symptoms of an alcohol dependence experienced at any time, but is not competent to opine as to a link between the alcohol dependence and service-connected PTSD because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of these disabilities, and knowledge of the various risk factors and causes of alcohol dependence that the Veteran is not shown to possess.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . [  ] competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The July 2014 and February 2016 VA examiners, who have training in psychiatric matters, determined there was no secondary relationship between alcohol dependence and the service-connected PTSD.  

Here, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between alcohol dependence and the service-connected PTSD.  The only probative medical opinions of record that directly address the likelihood of a secondary relationship between alcohol dependence and service-connected PTSD, which were provided by the July 2014 and February 2016 VA examiners, weigh against a finding of secondary relationship between the alcohol dependence and the service-connected PTSD on either a causation or aggravation basis.  For these reasons, the Board finds that secondary service connection for alcohol dependence, as due to service-connected PTSD, is not warranted.  38 C.F.R. § 3.310. 

VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West 11 Vet. App. 181 (1998).  As noted above, the July 2014 and February 2016 VA examiners clearly indicated that the alcohol dependence was not attributable to the service-connected PTSD, and specifically differentiated between the two disorders.  See July 2014 and February 2016 VA examination reports.  As such, the nonservice-connected alcohol dependence has been differentiated from the service-connected PTSD; therefore, alcohol dependence is not considered part of the service-connected PTSD.  38 C.F.R. § 4.14 (2015).

Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the generalized anxiety that is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating 
service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2015) (directing that the secondary condition is to be considered as part of the original condition).

Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.
§ 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."    

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
30 percent disability rating assigned from April 2, 2004.  In a February 2004 statement, the Veteran wrote he had been receiving "psychological and physical testing" for the prior "seven or eight years." 

A December 2003 private treatment letter reflects that the Veteran underwent a private PTSD examination.  In the December 2003 letter, the private psychologist made the following findings: the Veteran was appropriately dressed; oriented to time, place, person, and the reason for the examination; had normal motor behavior, nondepressed mood, and appropriate affect, except for some agitation when discussing stressor incidents; showed intact memory and concentration, organized, coherent, and normal thought content and form; and displayed fair insight and intact judgement.  The private psychologist noted chronic sleep disturbance and that the Veteran had made a "good" adjustment to civilian life.  The December 2003 letter also reflects that the Veteran conveyed being employed, happily married, and active with Alcohol Anonymous (A.A.).  The private psychologist diagnosed PTSD and assigned a GAF score of 60.

The Veteran underwent a VA examination in October 2008.  The Veteran reported being married for 13 years, attended his son's sporting events, continued to attend A.A. meetings, went to church, regularly hunted with friends and family, maintained full-time employment, and "nightly" nightmares," which disrupted sleep.  On examination, the VA examiner noted the Veteran to be "very dapper in appearance," engaging, cooperative, friendly, relaxed, intact orientation and attention, and normal speech patterns.  A mental status examination revealed that the Veteran denied panic attacks, obsessive/ritualistic behaviors, hallucinations, and suicidal or homicidal thoughts.  The VA examiner described the overall PTSD symptoms as between transient and moderate, assigned a GAF score of 64, and concluded that there would be intermittent periods of inability to perform occupational tasks with associated decrease in work efficiency.     

In a subsequent May 2009 VA examination, the Veteran advanced experiencing anxiety and sleep problems.  The May 2009 VA examination report reflects that the VA examiner did not discern any homicidal or suicidal thoughts, obsessive behavior, panic attacks, or problems with the activities of daily living.  As to work history, the Veteran conveyed working full-time for the past five to ten years and that "business ha[d] been tremendous."  The Veteran advanced taking frustrations out on his wife, but described good relationships with his son and friends.  The VA examiner opined that the Veteran's PTSD manifested as occasional decreases in work efficiency and intermittent periods of inability to preform occupational tasks, and assigned a GAF score of 61.  

A June 2009 letter from a private licensed clinical social worker reflects treatment for symptoms of PTSD beginning in May 2007, and describes overall "moderate" symptoms of PTSD from May 2007 to June 2009.  The private licensed clinical social worker recounted the Veteran's chronic symptoms such as difficulty falling and staying asleep, irritability, anxiety, and emotional outbursts, and assigned GAF scores ranging from 56 in May 2007 to 65 in June 2009.  

The Veteran underwent another VA examination in August 2011.  The August 2011 examination report reflects that the VA examiner noted the Veteran had seen a VA nurse practitioner in March 2011, who has assigned a GAF score of 45 to 50.  The VA examiner noted that the Veteran was working full-time and had recently been divorced.  On mental status examination, the Veteran's speech was noted as spontaneous and unremarkable.  The VA examiner also found no change from normal attributes, such as attention, affect, speech, and thought processes, observed in the previous May 2009 VA examination.  The Veteran described flashbacks as mild, advanced experiencing irritability, anger, hypervigilance, and trouble sleeping due to recurrent recollections and dreams of in-service trauma, and denied experiencing panic attacks.  A GAF score of 60 was assigned, and the VA examiner opined that the Veteran's overall disability was best characterized as occasional decrease in work efficiency and intermittent. 

A July 2014 VA examination report reflects an assigned GAF score of 60, and the VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The July 2014 VA examiner noted that the Veteran was remarried, employed, and attended church.  The Veteran conveyed experiencing irritability, anxiety, outbursts of anger, and intrusive dreams, reported full-time employment, and denied receiving any mental health treatment since the last VA examination in May 2009.  

A September 2015 VA treatment record reflects the Veteran reported working for a construction equipment company, and denied feeling hopeless and/or suicidal ideation.  A separate September 2015 VA treatment record reflects the Veteran reported little interest or pleasure in doing things and feeling down, depressed, or hopeless, and denied suicidal thoughts.

The Veteran underwent the most recent VA examination in February 2016.  The February 2016 VA examination report reflects the Veteran reported being remarried, attending marital counseling for the prior 10 months, attending church, contact with extended family, bi-monthly, weekend visitation with his daughter, full-time employment as a district support manager, depression, and anxiety, and denied having many friends.  Upon physical examination, the VA examiner assessed orientation in all spheres, intact attention and concentration, depressed mood, anxiety, and chronic sleep impairment.  The February 2016 VA examiner opined that the PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected PTSD symptoms or findings warrant different ratings.  As such, the Board finds that the weight of the evidence is against a higher than a 30 percent rating for the initial rating period from April 2, 2004 (date of claim for service connection) to May 1, 2007, and supports a 50 percent rating from May 1, 2007.  

April 2, 2004 to May 1, 2007 

Based on the evidence of record, the Board finds that, for the initial rating period from April 2, 2004 to May 1, 2007, the PTSD disability has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and chronic sleep impairment.  While the evidence demonstrates that the Veteran has experienced social impairment due to mild symptoms, occupational impairment has not been affected as reflected by the consistent self-reports of continuous, full-time employment.  The December 2003 private treatment letter reflects the private psychologist assessed a nondepressed mood, appropriate affect, orientation to time, person, place, and reason for the examination and self-reports of a "good" adjustment to civilian life, to include being happily married and employed. 

The Board also finds that a GAF score of 60, assigned by the December 2003 private physician, is compatible with a 30 percent disability rating for the service-connected PTSD from April 2, 2004 to May 1, 2007.  A GAF score of 60 indicates moderate difficulty in social, occupational, or school functioning, or moderate symptoms, but generally functioning well and having meaningful interpersonal relationships.  The GAF score of 60, when read together with the other evidence of record, which includes the Veteran's self-reports of nondepressed mood, a good adjustment to civilian life, a happy marriage, and consistent and gainful employment, demonstrates occupational and social impairment consistent with a 30 percent disability rating for the period on appeal from April 2, 2004 to May 1, 2007.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 30 for service-connected PTSD for the period from April 2, 2004 to May 1, 2007.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

From May 1, 2007

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from May 1, 2007, the frequency, severity, and duration of the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9411.  The Board finds that for this period the service-connected PTSD has resulted in in occupational and social impairment with reduced reliability and productivity, due to symptoms such as anxiety, depression, anger, irritability, and emotional outbursts.  

The evidence shows that from May 1, 2007 the service-connected PTSD manifested as reduced reliability and productivity due to such symptoms as anger, irritability, emotional outbursts, and depressed mood that indicate occupational and social impairment with reduced reliability due to service-connected psychiatric disorder symptomatology.  A June 2009 letter from the Veteran's private licensed clinical social worker reflects treatment for moderate symptoms of PTSD beginning in May 2007, and the licensed social worker wrote that the Veteran continued to experience irritability, anxiety, and emotional outbursts.  Further, the August 2011 and July 2014 VA examination reports reflect irritability, anger, and hypervigilance, and the February 2016 VA examination report reflects self-reports of depression.  

The Board also finds that GAF scores are compatible with a 50 percent disability rating for the service-connected PTSD from May 1, 2007.  As noted above, a GAF score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, or moderate symptoms, but generally functioning well and having meaningful interpersonal relationships.  Consistent GAF scores of 64, 61, 60, 
60 assigned by VA examiners in October 2008, May 2009, August 2011, and July 2014, respectively, demonstrate mild to moderate symptoms as evidenced by the Veteran's consistent and gainful employment, multiple interpersonal relationships, and participation in community activities, like attending church and A.A. meetings.  Although GAF scores of 45 and 50 (indicative of serious symptoms) were noted in March 2011, they alone are not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which includes four GAF scores ranging between 60 and 64, from both VA and private treatment records for the initial rating period on appeal from May 1, 2007.  The same March 2011 VA treatment record that assigned the GAF score of 45 to 50 made findings of difficulty concentrating, irritability, anger, and avoidance of thoughts, no hallucinations, and/or suicidal or homicidal ideations.  Further, the August 2011 VA examination conducted just a few months later, which resulted in a GAF of 60 and findings consistent with a 50 percent rating, places the single lower GAF of 45 to 50 in context.

For the entire initial rating period on appeal from May 1, 2007, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 
38 C.F.R. § 4.130.  While the evidence demonstrates anger outbursts, the evidence of record during the period on appeal does not indicate that the service-connected PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the October 2008, May 2009, and August 2011 VA examination reports reflect that the Veteran denied experiencing any panic attacks, and the July 2014 and February 2016 VA examination reports reflect the Veteran did not report any panic attacks.  Further, the evidence of record for the period on appeal does not demonstrate the Veteran has reported any suicidal ideation.  As such, the Board finds that the Veteran's symptomology more nearly approximates the criteria for a 50 percent rating for the period from May 1, 2007.  

Finally, as the nonservice-connected alcohol dependence has been differentiated from the service-connected PTSD by the July 2014 and February 2016 VA examiners (discussed above), alcohol dependence is not considered part of the service-connected PTSD for any period on appeal.  See Mittleider at 181; 38 C.F.R. § 4.14.    

Extraschedular Consideration

The Board has also evaluated whether the claim should be referred for consideration of an extraschedular rating for PTSD under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology and occupational and social impairment of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms which fall within the diagnostic criteria for a 30 percent rating from April 2, 2004 to May 1, 2007, and a 
50 percent rating from May 1, 2007 forward.  From April 2, 2004 to May 1, 2007, the service-connected PTSD with anxiety was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anxiety and sleeping difficulties, and a GAF score of 60.  From May 1, 2007 forward the service-connected PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, anger, irritability, and emotional outbursts, and GAF scores ranging from 45 to 64, with most scores in the 60 to 64 range.  

All the social and occupational impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the severity of symptoms and degree of overall occupational and social impairment.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's service-connected disabilities include PTSD, headaches, and a right shoulder disability.    

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that suggests that the Veteran is currently unemployed because of the 
service-connected PTSD.  VA examination reports from October 2008, May 2009, August 2011, July 2014, and February 2016 reflect the Veteran reported full-time employment; therefore, a TDIU issue has not been raised.  


ORDER


Service connection for alcohol dependence as secondary to service-connected PTSD is denied.  

An initial disability rating in excess of 30 percent for the service-connected PTSD for the period on appeal from April 2, 2004 to May 1, 2007 is denied; an initial disability rating of 50 percent, but no higher, from May 1, 2007, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


